266 P.2d 776 (1954)
COOK
v.
PEOPLE.
No. 17277.
Supreme Court of Colorado, En Banc.
February 1, 1954.
Tom E. Elder, Grand Junction, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank A. Wachob, Deputy Atty. Gen., Norman H. Comstock, Asst. Atty. Gen., for defendant in error.
KNAUSS, Justice.
Plaintiff in error, herein referred to as defendant, was charged in an information with unlawfully having in his possession and under his control a narcotic drug, cannabis, commonly known as marijuana. Defendant was adjudged guilty and sentenced. He brings the case here by writ of error. On the trial defendant offered no evidence.
None of the points here urged for reversal were presented to the trial court in the motion for new trial filed by defendant's counsel. The record here does not contain all the instructions given the jury. The instructions challenged in this court were not objected to on the trial. Under the authority of Perry v. People, 116 Colo. 440, 181 P.2d 439, we again hold that only such matters called to the attention of the trial court by motion for new trial will be considered on writ of error. The purpose of a motion for new trial is to accord the trial judge an opportunity to consider, and correct if necessary, any erroneous rulings made by him, and to acquaint him with the specific objections to those rulings.
A careful examination of the entire record convinces us that the verdict finding defendant guilty was amply supported by competent evidence. In fact it is difficult to see how any other conclusion could be reached by the jury. We perceive no prejudicial error in the record before us. It may be here noted that present counsel for defendant did not appear for him in the trial court.
The judgment is affirmed.